Backes, V. C.
The parties to this suit are husband and wife. They bought their home, a two-family house, in 1921. The conveyance to them is "as tenants in common and not as tenants by the entirety.” They separated in 1925, and the wife brought this action for partition, and the master has reported that it he sold and the proceeds divided. As to the propriety of this no exception is filed, and no opinion is expressed.
During the joint occupancy by the two of one of the flats in the house, the outlay for upkeep of the premises, taxes, assessments, insurance and building loan installments amounted to $4,341.86. The rent received from the other flat during that time was $2,795. The difference $1,546.86, the wife claims she paid and the master found and reported that she was entitled to he reimbursed out of the proceeds. To this the husband excepts, claiming that it was paid out of moneys furnished by and belonging to Mm. The wife had no separate *1090income. In addition to the rent there was income from “roomers,” in their own -flat, wages or board of an infant son of the parties and $20 a week contributed by the husband towards the household expenses. The wife handled the money and saved as much as she could and the savings and rent were kept in a joint bank account. It was out of this joint account that the bills were paid. The wife paid them. The rent from the flat and roomers was joint property. The savings of the wife from their son’s board and the household funds were not her property. They belonged to the husband initially, and at most became common property when deposited to the joint account. The common obligations having been paid out of common funds the wife’s claim to reimbursement and its allowance is without moral or legal support. Exception sustained.